                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


Christopher Vass,                               )
                                                )
                Petitioner,                     )
                                                )                Civil Action No. 20-773 (UNA)
                                                )
                                                )
Ronald Brawner,                                 )
                                                )
                Respondent.                     )



                                   MEMORANDUM OPINION

        Petitioner, appearing pro se, is a Georgia state prisoner incarcerated in Hardwick, Georgia.

He has filed an application to proceed in forma pauperis and a “Petition Under 28 U.S.C. § 2254

for Writ of Habeas Corpus by a Person in State Custody” [Dkt. # 1]. For the following reasons,

this case will be dismissed for want of jurisdiction.

        Petitioner is challenging his conviction in the Dekalb County Superior Court in Decatur,

Georgia. Pet. ¶ 1. Section 2254 requires that a petitioner first exhaust his available state remedies.

See 28 U.S.C. §2254(b)(1). Thereafter, an application under § 2254 “may be filed in the district

court for the district wherein such person is in custody or in the district court for the district [where]

the State court was held which convicted and sentenced [petitioner][,] and each of such district

courts shall have concurrent jurisdiction to entertain the application.” 28 U.S.C. § 2241(d). Since

this court in the District of Columbia lacks authority to entertain the instant petition, it will dismiss

the case. A separate order accompanies this Memorandum Opinion.

                                                         _________s/_____________
                                                         AMY BERMAN JACKSON
Date: April 14, 2020                                     United States District Judge
